UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
________________________________
                                 )
NEWTON GREGORIO,                 )
                                 )
               Plaintiff,        )
                                 )
          v.                     ) Civil Action No. 16-782 (EGS)
                                 )
STANLEY K. HOOVER, and           )
CHESAPEAKE DISTRICT OF THE       )
WESLEYAN CHURCH,                 )
                                 )
               Defendants.       )
________________________________)

                       MEMORANDUM OPINION

     Newton Gregorio, co-founder of the Capital Wesleyan Church

(“Capital”), brings this action individually and as the Pastor

and Minister in Charge of Capital against the Chesapeake

District of the Wesleyan Church (“Chesapeake”) and Stanley K.

Hoover, Chesapeake’s Superintendent. Mr. Gregorio asserts claims

of breach of contract, unjust enrichment, wrongful eviction,

defamation, and age discrimination. Defendants have moved to

dismiss Mr. Gregorio’s complaint for lack of subject matter

jurisdiction or, in the alternative, for failure to state a

claim upon which relief may be granted. Upon consideration of

the motion, the response and reply thereto, the applicable law,

and for the reasons discussed below, defendants’ motion to

dismiss is GRANTED IN PART and DENIED IN PART.




                                1
I.   Background

     The facts alleged in the complaint are as follows. In 1995,

Newton Gregorio and his wife, Lynette Gregorio, co-founded the

Capital Inner City Outreach Ministry, which they later

incorporated as the Capital Wesleyan Church. Compl., ECF No. 1-1

¶ 6. Capital adopted and affiliated itself with Wesleyan

religious doctrines and principles but retained its

organizational, administrative, and pastoral independence vis-à-

vis the national Wesleyan Church and the national Church’s mid-

Atlantic regional subsidiary, the Chesapeake District of the

Wesleyan Church. Id. ¶¶ 6-8.

     Despite that independence, Chesapeake procured a loan in

the amount of $110,000 from the Wesleyan Investment Foundation

(“WIF”) to be used for the purchase of property at 3831 14th

Street, Northwest, Washington, D.C., and Capital and Chesapeake

co-signed the promissory note related to that loan. Id. ¶ 7. The

Deed of Trust, however, was in Chesapeake’s name only, and

Chesapeake holds title to the property. Id. ¶¶ 7, 9. At some

point, Capital and Chesapeake “entered into an agreement”

related to the 3831 14th Street property that provided that

Chesapeake would secure and arrange the financing to purchase

the property; that Capital would be responsible for repaying the

loan; that Chesapeake would hold title to the property while the

loan was in repayment “to protect against Capital’s default on

                                2
the loan”; and that, when the loan was repaid, Chesapeake would

“relinquish the title to the property to Capital free and clear

of any encumbrances.” Id. ¶¶ 18, 21. By 2005, Capital, using

“the funds of the Capital membership without any contribution

from Chesapeake,” had fully repaid the loan, but since that time

Chesapeake has refused to transfer title to Capital. Id. ¶¶ 9,

16, 19, 21.

     Chesapeake also obtained financing to purchase an adjacent

property at 3829 14th Street, Northwest, Washington, D.C. and

entered into a “special arrangement” with Capital “whereby the

property would be owned by Chesapeake, but Capital would be

responsible for payment of the [p]romissory [n]ote on the

property.” Id. ¶¶ 17, 31.1 Thus, Mr. Gregorio “raised the funds

to pay for” the 3829 14th Street property. Id. ¶ 10. Those

payments were made until Chesapeake took action in the spring

and summer of 2015 to remove Mr. Gregorio from his positions as

Pastor and Minister in Charge of Capital. See id. ¶ 31.

     Mr. Gregorio had held those positions along with his wife

until she passed away in 2011. See id. ¶¶ 7, 10. After Mr.

Gregorio’s wife’s passing, Stanley K. Hoover, the District

Superintendent for Chesapeake, formally appointed Mr. Gregorio




1 Mr. Gregorio’s complaint has two consecutive paragraphs
numbered “17.” To avoid confusion, the Court will construe both
paragraphs to constitute a single paragraph 17.
                                3
as Minister in Charge of Capital. Id. ¶ 10. Although Mr.

Gregorio maintains that Mr. Hoover and Chesapeake had no

authority to determine who was Minister in Charge of Capital,

Mr. Gregorio accepted the appointment and, concurrent with it,

accepted a stipend of $1,500 per month. See id. ¶¶ 10-11. Mr.

Gregorio stopped receiving that stipend in October 2012. Id. ¶

11.

      On April 29, 2015, Mr. Hoover informed Mr. Gregorio that it

was time for Mr. Gregorio to retire because Chesapeake had

“younger people” capable of taking his place and that his last

day as Minister in Charge would be May 31, 2015. Id. ¶ 12. Mr.

Gregorio, however, continued to assert his authority to act as

Minister in Charge. Id. Chesapeake and Mr. Hoover responded by

changing the locks to the buildings on the 3829 and 3831 14th

Street properties without notice to Mr. Gregorio. Id. ¶ 13. On

June 26 and July 2, 2015, Chesapeake and Mr. Hoover sent a

letter to law enforcement authorities in the District of

Columbia and Maryland stating that Mr. Gregorio “had made

illegal and unauthorized entry onto the properties” and informed

Mr. Gregorio that he would be subject to arrest if he attempted

to enter them again. Id. ¶¶ 14, 38, 40.




                                 4
     Mr. Gregorio, individually and as Pastor and Minister in

Charge of Capital,2 alleges six counts against Chesapeake and Mr.

Hoover: (1) breach of contract based on defendants’ failure to

convey title to the 3831 14th Street property to Capital

pursuant to the agreement to carry out such a transfer upon

Capital’s repayment of the WIF loan, id. ¶¶ 17-22; (2) loss of

wages based on defendants’ failure to pay the promised monthly

stipend of $1,500 starting in October 2012, id. ¶¶ 23-26; (3)

unjust enrichment based on defendants’ retention of the title to

the 3831 14th Street property despite Capital’s repayment of the

relevant loan, and unjust enrichment based on defendants’

acceptance of Capital’s payments on the loan pertaining to the

3829 14th Street property, id. ¶¶ 27-31; (4) wrongful eviction

based on defendants changing the locks to the buildings on the

properties in order to prevent Mr. Gregorio from accessing them,

id. ¶¶ 32-26; (5) defamation based on the letter defendants

disseminated to law enforcement authorities that stated that Mr.




2 In a footnote and without citation to any legal authority,
defendants argue that Mr. Gregorio “lacks the capacity to sue as
the pastor of Capital.” See Defs.’ Mem. in Supp. of Mot. to
Dismiss, ECF No. 7-1 at 6 n.1. This Court “‘need not consider
cursory arguments made only in a footnote.’” Alsawam v. Obama,
864 F. Supp. 2d 1, 5 (D.D.C. 2012) (quoting Hutchins v. District
of Columbia, 188 F.3d 531, 539 n.3 (D.C. Cir. 1999) (en banc)).
Accordingly, the Court declines to consider defendants’
footnoted, unsupported argument concerning Mr. Gregorio’s
capacity to bring claims on behalf of the entity that he co-
founded and incorporated.
                                5
Gregorio had illegally entered onto the properties, id. ¶¶ 37-

41; and (6) age discrimination based on Mr. Hoover forcing Mr.

Gregorio to retire from his position at Capital because younger

people were able to take his place. Id. ¶¶ 42, 45-47.

      Defendants removed the case to this Court, see Notice of

Removal, ECF No. 1, and have moved to dismiss the claims against

them because, they argue, this Court lacks subject matter

jurisdiction or, in the alternative, because Mr. Gregorio has

failed to state a claim upon which relief can be granted. See

generally Defs.’ Mot. to Dismiss, ECF No. 7. Defendants’ motion

is now ripe and ready for the Court’s adjudication.

II.   Legal Standards

      A.   Rule 12(b)(1)

      “A federal district court may only hear a claim over which

[it] has subject matter jurisdiction; therefore, a Rule 12(b)(1)

motion for dismissal is a threshold challenge to a court’s

jurisdiction.” Metro. Washington Chapter v. District of

Columbia, 57 F. Supp. 3d 1, 13 (D.D.C. 2014). To survive a Rule

12(b)(1) motion to dismiss, “the plaintiff bears the burden of

establishing jurisdiction by a preponderance of the evidence.”

Moran v. U.S. Capitol Police Bd., 820 F. Supp. 2d 48, 53 (D.D.C.

2011) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992)). Because Rule 12(b)(1) concerns a court’s ability to

hear a particular claim, “the court must scrutinize the

                                 6
plaintiff’s allegations more closely when considering a motion

to dismiss pursuant to Rule 12(b)(1) than it would under a

motion to dismiss pursuant to Rule 12(b)(6).” Schmidt v. U.S.

Capitol Police Bd., 826 F. Supp. 2d 59, 65 (D.D.C. 2011). In so

doing, the court must accept as true all of the factual

allegations in the complaint and draw all reasonable inferences

in favor of the plaintiff, but the court need not “accept

inferences unsupported by the facts alleged or legal conclusions

that are cast as factual allegations.” Rann v. Chao, 154 F.

Supp. 2d 61, 64 (D.D.C. 2001). In reviewing a motion to dismiss

pursuant to Rule 12(b)(1), the court “may consider such

materials outside the pleadings as it deems appropriate to

resolve the question whether it has jurisdiction to hear the

case.” Scolaro v. D.C. Bd. of Elections & Ethics, 104 F. Supp.
2d 18, 22 (D.D.C. 2000); see also Jerome Stevens Pharm., Inc. v.

FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005).

     B.   Rule 12(b)(6)

     A motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) tests the legal sufficiency of a complaint.

Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). A

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give

the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550

                                7
U.S. 544, 555 (2007) (internal quotation marks omitted). The

plaintiff need not plead all of the elements of a prima facie

case in the complaint. See Swierkiewicz v. Sorema N.A., 534 U.S.
506, 511-14 (2002).

     Despite this liberal pleading standard, to survive a motion

to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation marks omitted). A claim is facially

plausible when the facts pled in the complaint allow the court

to “draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. The standard does not amount to

a “probability requirement,” but it does require more than a

“sheer possibility that a defendant has acted unlawfully.” Id.

     “[W]hen ruling on a defendant’s motion to dismiss [pursuant

to Rule 12(b)(6)], a judge must accept as true all of the

factual allegations contained in the complaint,” Atherton v.

D.C. Office of the Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009)

(internal quotation marks omitted), and the court must give the

plaintiff the “benefit of all inferences that can be derived

from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16 F.3d
1271, 1276 (D.C. Cir. 1994). Even so, the court need not “accept

inferences drawn by plaintiffs if such inferences are

unsupported by the facts set out in the complaint” or “legal

                                8
conclusions cast in the form of factual allegations.” Id.

Further, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements” are not

sufficient to state a claim. Iqbal, 556 U.S. at 678.

     “In determining whether a complaint states a claim, the

court may consider the facts alleged in the complaint, documents

attached thereto or incorporated therein, and matters of which

it may take judicial notice.” Abhe & Svoboda, Inc. v. Chao, 508
F.3d 1052, 1059 (D.C. Cir. 2007) (internal quotation marks

omitted). Among the documents subject to judicial notice on a

motion to dismiss are “public records.” Kaempe v. Myers, 367
F.3d 958, 965 (D.C. Cir. 2004).

     C.   First Amendment Religious Entanglement Doctrines

     Relying on two doctrines rooted in the First Amendment’s

Religion Clauses——the ministerial exception and the

ecclesiastical abstention doctrine——defendants argue that Mr.

Gregorio’s claims are inextricably intertwined with religious

matters such that this Court, pursuant to Rule 12(b)(1), does

not have subject matter jurisdiction over them. See Defs.’ Mem.

in Supp. of Mot. to Dismiss (“Defs.’ Mem. Supp.”), ECF No. 7-1

at 6-7. Although both of these doctrines can warrant dismissal

of claims on First Amendment grounds, the ministerial exception

“operates as an affirmative defense to an otherwise cognizable

claim, not a jurisdictional bar.” Hosanna-Tabor Evangelical

                                  9
Lutheran Church & Sch. v. EEOC, 565 U.S. 171, 195 n.4 (2012).

Accordingly, defendants’ ministerial exception arguments are

properly analyzed under a Rule 12(b)(6), rather than a Rule

12(b)(1), lens. See Cannata v. Catholic Diocese of Austin, 700
F.3d 169, 171 (5th Cir. 2012). However, without definitive

guidance otherwise from the Supreme Court or the D.C. Circuit,

the Court will analyze defendants’ arguments under the

ecclesiastical abstention doctrine——which is “related” to but

“distinct” from the ministerial exception, see Kavanagh v.

Zwilling, 997 F. Supp. 2d 241, 248 n.7 (S.D.N.Y. 2014)——under a

Rule 12(b)(1) lens, as that approach is consistent with the

long-standing practice of treating questions of ecclesiastical

entanglement as jurisdictional. See id.

     The ecclesiastical abstention doctrine is grounded in a

“long line of Supreme Court cases that affirm the fundamental

right of churches to ‘decide for themselves, free from state

interference, matters of church government as well as those of

faith and doctrine.’” EEOC v. Catholic Univ. of Am., 83 F.3d
455, 462 (D.C. Cir. 1996) (quoting Kedroff v. St. Nicholas

Cathedral of Russian Orthodox Church in N. Am., 344 U.S. 94, 116

(1952)). Accordingly, the doctrine “limit[s] the role of civil

courts in the resolution of religious controversies that

incidentally affect civil rights,” Serbian E. Orthodox Diocese

v. Milivojevich, 426 U.S. 696, 710 (1976), and “severely

                               10
circumscribes the role that civil courts may play in resolving

church property disputes.” Presbyterian Church v. Mary Elizabeth

Blue Hull Mem’l Presbyterian Church, 393 U.S. 440, 449 (1969).

Even so, “not every civil court decision as to property claimed

by a religious organization jeopardizes values protected by the

First Amendment.” Id. Thus, “a State may adopt any one of

various approaches for settling church property disputes so long

as it involves no consideration of doctrinal matters, whether

the ritual and liturgy of worship or the tenets of faith.” Jones

v. Wolf, 443 U.S. 595, 602 (1979) (internal quotation marks

omitted). The District of Columbia has adopted the neutral

principles approach to resolve church property disputes. Family

Fed’n for World Peace v. Hyun Jin Moon, 129 A.3d 234, 249 (D.C.

2015). Under that approach, a court “relies exclusively on

objective, well-established concepts of trust and property law

familiar to lawyers and judges,” thereby keeping it free “from

entanglement in questions of religious doctrine, polity, and

practice.” Jones, 443 U.S. at 603. As long as its analysis

avoids judicial entanglement with religious doctrine, a court

under the neutral principles approach can appropriately assess

various documents, including deeds, corporate charters, and

church constitutions. See Md. & Va. Eldership of the Churches of

God v. Church of God at Sharpsburg, Inc., 396 U.S. 367, 367-68

(1970) (holding that a court’s resolution of a church property

                               11
dispute did not involve an inquiry into religious doctrine when

the court had assessed the language in deeds, the terms of

corporate charters, and the terms of a church’s constitution).

     The related ministerial exception “precludes application of

[employment discrimination laws] to claims concerning the

employment relationship between a religious institution and its

ministers.” Hosanna-Tabor, 565 U.S. at 188. “The exception . . .

ensures that the authority to select and control who will

minister to the faithful——a matter strictly ecclesiastical——is

the church’s alone.” Id. at 194-95 (internal quotation marks and

citation omitted). The Supreme Court has expressed no view on

whether the exception bars claims other than employment

discrimination claims. Id. at 196. In this Circuit, the

exception does not bar a breach of contract claim when

resolution of such a claim is “subject to entirely neutral

methods of proof.” Minker v. Baltimore Annual Conference of

United Methodist Church, 894 F.2d 1354, 1359-61 (D.C. Cir.

1990).

III. Analysis

     A.   Age Discrimination

     Mr. Gregorio alleges that defendants discriminated against

him on the basis of age because Mr. Hoover forced him to retire

from his positions as Pastor and Minister in Charge of Capital

by telling him that he needed “to retire” because there were

                               12
“younger people” to take his place. Compl., ECF No. 1-1 ¶¶ 12,

45. Defendants argue that Mr. Gregorio’s age discrimination

claim is barred because whether he makes this claim under the

District of Columbia Human Rights Act (“DCHRA”), D.C. Code. § 2-

1401.01 et seq., or the federal Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. § 621 et seq., he has failed to exhaust

his administrative remedies. Defs.’ Mem. Supp., ECF No. 7-1 at

30-31. In response to this argument, Mr. Gregorio maintains that

his age discrimination claim is not brought pursuant to the

DCHRA or the ADEA but rather should be “taken in connection with

his defamation claims and breach of contract claims.” Pl.’s Mem.

in Supp. of Opp. to Defs.’ Mot. to Dismiss (“Pl.’s Opp.”), ECF

No. 11 at 9. Although it is not entirely clear what Mr. Gregorio

means by his assertion that his age discrimination claim should

be “taken in connection with” certain of his other claims, it is

clear enough that Mr. Gregorio has abandoned any stand-alone age

discrimination claim. Accordingly, defendants’ motion to dismiss

Mr. Gregorio’s age discrimination claim is GRANTED.3


3 Even if Mr. Gregorio had not abandoned his age discrimination
claim, the ministerial exception bars such a claim. Mr.
Gregorio’s allegation is that Mr. Hoover “forced him to retire
because of his age,” thereby ending his tenure as Pastor and
Minister in Charge of Capital. Compl., ECF No. 1-1 ¶¶ 45-46. The
age discrimination claim before the Court thus “is an employment
discrimination [claim] brought on behalf of a minister,
challenging [his] church’s decision to fire [him].” See Hosanna-
Tabor, 565 U.S. at 196. “[T]he ministerial exception bars such a
[claim].” See id. That bar is in place because the Court’s
                               13
     B.   Breach of Contract to Pay Mr. Gregorio a Stipend

     Mr. Gregorio asserts a claim that he calls “loss of wages,”

Compl., ECF No. 1-1 ¶¶ 23-26, or, alternatively, “lost revenue.”

Pl.’s Opp., ECF No. 11 at 7. This claim is based on the alleged

promise that was made to Mr. Gregorio to provide him with a

stipend of $1,500 per month. Compl., ECF No. 1-1 ¶ 11. Mr.

Gregorio stopped receiving this stipend in October 2012. Id.

     Defendants argue that Mr. Gregorio’s claim for loss of

wages should be barred by the ministerial exception. Defs.’ Mem.

Supp., ECF No. 7-1 at 8-10. Even if the ministerial exception

poses no bar, defendants argue that the loss of wages claim

should be dismissed because there is no District of Columbia

cause of action for loss of wages. Id. at 26-27. And even if the

Court construes Mr. Gregorio’s claim as one for breach of

contract, defendants argue that that claim should still be

dismissed because Mr. Gregorio never alleges that defendants

agreed to pay him any compensation, which is consistent with his



involvement in assessing the propriety of Mr. Gregorio’s
termination would improperly entangle the Court in “an internal
church decision that affects the faith and mission of the church
itself.” Id. at 190; see also Minker, 894 F.2d at 1356-58
(affirming the dismissal of a minister’s age discrimination
claims on the ground that “evaluation of the ‘gifts and graces’
of a minister must be left to ecclesiastical institutions”). To
the extent that Mr. Gregorio’s argument is that he was never
employed by Chesapeake as a minister such that the ministerial
exception is inapposite, see Pl.’s Opp., ECF No. 11 at 9, 17-18,
he does not offer any viable non-employment basis for
maintaining an age discrimination claim.
                               14
repeated assertions that Capital is completely independent from

Chesapeake. Id. at 27-28. Defendants assert that “the only

reasonable inference” is that any promise to pay Mr. Gregorio

was made by Capital, not by Chesapeake or Mr. Hoover. Id. at 28.

     Because a court’s determination of whether a plaintiff has

stated a claim turns not on “labels and conclusions” or the

“formulaic recitation of the elements of a cause of action,” see

Twombly, 550 U.S. at 555, but rather turns on whether a

plaintiff has alleged “sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face,”

see Iqbal, 556 U.S. at 678 (internal quotation marks omitted),

there is no reason to dismiss a claim merely because Mr.

Gregorio affixes a misleading doctrinal label to it. See Rose

Hall, Ltd. v. Chase Manhattan Overseas Banking Corp., 93 F.R.D.
858, 862 (D. Del. 1982) (“[I]f facts are pleaded which establish

that recovery is warranted, a Court will apply the relevant

theory even though not pleaded.”). Accordingly, scrutinizing the

factual allegations rather than the labels in the complaint, the

Court appropriately construes Mr. Gregorio’s loss of wages claim

as one for breach of contract.

     In the District of Columbia, the elements of a breach of

contract claim are: “‘(1) a valid contract between the parties;

(2) an obligation or duty arising out of the contract; (3) a

breach of that duty; and (4) damages caused by breach.’” Brown

                                 15
v. Sessoms, 774 F.3d 1016, 1024 (D.C. Cir. 2014) (quoting

Tsintolas Realty Co. v. Mendez, 984 A.2d 181, 187 (D.C. 2009)).

Defendants argue that there was no valid contract between them

and Mr. Gregorio because Mr. Gregorio has not specifically

alleged that defendants agreed to pay him a stipend and that

“the only reasonable inference” is that Capital made that

promise of a stipend. Defs.’ Mem. Supp., ECF No. 7-1 at 27-28.

This argument is unavailing. Mr. Gregorio alleges that he “was

promised a stipend/allowance” of $1,500 per month. Compl., ECF

No. 1-1 ¶ 11. Although it is not entirely clear who made that

promise, on a motion to dismiss for failure to state a claim,

the complaint is construed liberally in Mr. Gregorio’s favor,

and the Court should grant him the benefit of all inferences

that can be derived from the facts that have been alleged. See

Kowal, 16 F.3d at 1276. Accordingly, at this stage of

proceedings, the Court infers that defendants promised to pay

Mr. Gregorio for his services as Pastor and Minister in Charge

and that they breached their duty to make that payment when they

withheld payment starting in October 2012. See Compl., ECF No.

1-1 ¶ 11.

     Defendants’ argument that the ministerial exception bars

this breach of contract claim is also unavailing. In Minker, the

D.C. Circuit recognized that a “church is always free to burden

its activities voluntarily through contracts, and such contracts

                               16
are fully enforceable in civil court.” 894 F.2d at 1359. There,

the court considered a breach of an oral employment contract

claim asserted by a minister. Id. at 1359. The court recognized

that “[i]t could turn out that in attempting to prove his case,

[the minister] will be forced to inquire into matters of

ecclesiastical policy even as to his contract claim.” Id. at

1360. But in recognition of the possibility that “it may turn

out that the potentially mischievous aspects of [his] claim . .

. are subject to entirely neutral methods of proof,” the court

deemed dismissal premature. Id. The same analysis is warranted

here. If it turns out that resolution of Mr. Gregorio’s claim

that defendants breached a contract to pay him a stipend

requires excessive entanglement with religious doctrine, the

Court can grant summary judgment in favor of defendants. See id.

But because at this early stage it is not entirely clear that

resolution of Mr. Gregorio’s claim will require anything other

than “neutral methods of proof,” dismissal on ministerial

exception grounds is not warranted. See id. Accordingly,

defendants’ motion to dismiss Mr. Gregorio’s claim of breach of

a contract to pay him a stipend is DENIED.

     C.   Breach of Contract to Convey Title to Real Property

     Mr. Gregorio also asserts that defendants have breached a

contract to convey title to the 3831 14th Street property to

Capital. He acknowledges that “Chesapeake’s name only” is on the

                               17
deed of trust and that “Chesapeake still holds the title” to the

property in question. Compl., ECF No. 1-1 ¶¶ 7, 9. Even so, Mr.

Gregorio alleges that Capital and Chesapeake “entered into an

agreement” whereby Capital would repay the loan and Chesapeake

would hold title until the loan was fully repaid. Id. ¶ 18. Upon

repayment of the loan, Chesapeake was to “relinquish the title

to the property to Capital.” Id. ¶ 21.

     Defendants argue that the Court lacks subject matter

jurisdiction over this breach of contract claim. The first

argument that defendants put under the subject matter

jurisdiction heading is that because Capital is a component or

subsidiary of Chesapeake, Chesapeake is the rightful owner of

any real property in question, and thus Mr. Gregorio’s claims

related to that property are merely alternative

characterizations of his underlying employment-related claims:

i.e., his age discrimination claim and breach of contract claim

concerning the promised stipend. See Defs.’ Mem. Supp., ECF No.

7 at 11-12. According to defendants, because those underlying

employment-related claims should be barred due to excessive

religious entanglement, the claims concerning real property

should be similarly barred. Id. at 13.

     This argument is unpersuasive. Even assuming that “Capital

is a part of the Chesapeake District,” see id. at 11-12, it is

not clear why Capital’s status as a subsidiary to Chesapeake

                               18
would deprive this Court of jurisdiction to resolve a claim of

breach of contract brought on Capital’s behalf. See Stamp v.

Inamed Corp., 777 F. Supp. 623, 628 (N.D. Ill. 1991) (“[A]

subsidiary surely can sue its parent for breach of contract.”).

That is, even if Capital were a component of Chesapeake, that

does not automatically bar claims brought against Chesapeake on

Capital’s behalf. Thus the claims concerning real property,

including the breach of contract claim, cannot simply be reduced

to and dismissed as alternative characterizations of Mr.

Gregorio’s employment-related claims. To the extent that

defendants’ argument is that it is impermissible for Mr.

Gregorio to allege facts resembling an employment relationship

to support his age discrimination claim and stipend contract

claim, see, e.g., Compl., ECF No. 1-1 ¶ 10 (“Hoover . . .

appointed [Mr. Gregorio] as Minister in Charge of . . .

Capital.”), at the same time that he alleges facts suggesting

Capital’s independence from Chesapeake to support the claims

concerning real property, see, e.g., id. ¶ 8 (“The only

assistance Chesapeake gave to Capital was to procure a loan . .

. .”), that argument is unavailing. The Federal Rules “permit[ ]

inconsistency in both legal and factual allegations . . . .”

Indep. Enters. v. Pittsburgh Water & Sewer Auth., 103 F.3d 1165,

1175 (3d Cir. 1997).



                               19
     Defendants’ second subject matter jurisdiction argument is

no more persuasive. Defendants argue that the ecclesiastical

abstention doctrine poses a jurisdictional bar to the Court’s

resolution of the breach of contract claim related to the 3831

14th Street property because, according to defendants,

resolution of that claim will require the Court “to delve into

the doctrinal beliefs of both Capital and the Wesleyan Church.”

Defs.’ Mem. Supp., ECF No. 7-1 at 13. Specifically, defendants

explain that the deed concerning the 3831 14th Street property

states that the property is to be held by Chesapeake in trust

for the use and benefit of the Wesleyan Church, which is

“‘subject to The Discipline.’” Id. at 16 (citing Deed, Ex. 1-A,

ECF No. 7-3). The Discipline is the foundational document of the

Wesleyan Church. Id. It explains the structure and

administration of the Church and “sets forth the fundamental

precepts and doctrinal beliefs to which the Church adheres.” Id.

Because the deed specifies that Chesapeake is to hold the

property in trust for the benefit of the Wesleyan Church and

that Church, in turn, is subject to The Discipline, that

foundational text “control[s] every aspect of [Chesapeake’s]

ownership” of the 3831 14th Street property. Id. at 16-17. The

Discipline states that Chesapeake can only convey real property

“‘as may be deemed necessary or convenient for the purpose of

[Chesapeake].’” Id. at 17 (quoting The Discipline, § 4120(6),

                               20
Ex. 1-C, ECF No. 7-5). The “purpose” of Chesapeake, in turn,

“‘shall be religious, benevolent, charitable and educational in

keeping with the purposes of The Wesleyan Church as set forth in

its Discipline.’” Id. (quoting The Discipline, § 4120(2), Ex. 1-

C, ECF No. 7-5). Defendants argue that because any conveyance of

real property by Chesapeake must be consistent with the

religious “purpose” of the Wesleyan Church, the Court is barred

from resolving the breach of contract claim on religious

entanglement grounds. Id. at 18-19. In sum, defendants argue

that resolution of the breach of contract claim turns on whether

conveyance of title to Capital would be consistent with the

Wesleyan Church’s religious principles and because that

determination would involve a judicial assessment of religious

doctrine, the Court is barred from resolving the breach of

contract claim concerning the 3831 14th Street property.

     Assuming defendants are correct that terms in The

Discipline are relevant to resolution of a claim that Chesapeake

breached a contract to convey title to Capital,4 it is still not


4 The relevant deed states that Chesapeake holds the 3831 14th
Street property in trust for the Wesleyan Church and describes
the Wesleyan Church as being “subject to The Discipline.” See
Deed, Ex. 1-A, ECF No. 7-3. But defendants have not relied on
any case law or any other legal authority to support the
proposition that The Discipline, by virtue of being mentioned as
a governing document for the Wesleyan Church in the deed,
necessarily constrains the sort of contracts Chesapeake can make
concerning the real property. See Defs.’ Mem. Supp., ECF No. 7-1
at 15-19. The Court’s own research reveals that at least some
                               21
apparent that resolution of the claim would require the Court to

assess religious doctrine or policy. The fulcrum of defendants’

religious entanglement argument is the provision in The

Discipline that states that Chesapeake can only convey property

“as may be deemed necessary or convenient for the purpose of

[Chesapeake].” The Discipline, § 4120(6), Ex. 1-C, ECF No. 7-5.5

Defendants argue that this provision mandates that any contract

to convey title must be consistent with the religious “purpose”

of the Wesleyan Church and the Court, in making that assessment

as part of the breach of contract analysis, would be

impermissibly assessing religious doctrine. Not so. The

provision does not require that any conveyance of real property

actually be consistent with the Wesleyan Church’s religious

“purpose.” Instead, it states that any conveyance must have been



other courts have “held that church regulations will be given
legal effect even if they add to the statutory requirements for
conveyancing.” See Greater Friendship A.M.E. Church v. Spann,
336 So. 2d 1087, 1090 (Ala. 1976). In any event, because the
Court is not convinced that resolution of the breach of contract
claim concerning the real property will involve impermissible
religious entanglement even if the terms of The Discipline are
applicable, the Court assumes that those terms are applicable in
its analysis.
5 Mr. Gregorio argues that consideration of materials outside the

pleadings warrants conversion of defendants’ motion to dismiss
to a motion for summary judgment. Pl.’s Opp., ECF No. 11 at 9-
10. But because a “district court may consider materials outside
the pleadings in deciding whether to grant a motion to dismiss
for lack of jurisdiction,” Jerome Stevens Pharm., Inc., 402 F.3d
at 1253, it is appropriate for the Court to consider The
Discipline and other materials when assessing defendants’
jurisdictional ecclesiastical abstention arguments.
                               22
“deemed necessary or convenient” for that religious purpose by

the appropriate individuals acting on Chesapeake’s behalf. Id.

(emphasis added). An assessment of whether Chesapeake deemed

conveyance of its property to Capital necessary or convenient

for its religious purpose is a neutral determination that would

not involve the Court in determining what the Church’s religious

principles actually are. Thus, assuming the terms of The

Discipline are relevant to this breach of contract claim,

defendants have not demonstrated that resolution of that claim

will require the Court to undertake an assessment of religious

doctrine or policy. Again, to the extent that it becomes

apparent that the Court would be required to make such an

assessment as this case progresses, the Court at that time can

grant summary judgment on the ground that resolution of the

claim would create an excessive entanglement with religion. But,

at this early stage, with that entanglement not yet apparent,

dismissal on ecclesiastical abstention grounds would be

premature.

     Even if the breach of contract claim concerning the 3831

14th Street property is not barred on religious entanglement

grounds, defendants offer various arguments as to why that claim

should still be dismissed for failure to state a claim upon

which relief can be granted. None of these arguments is

availing.

                               23
     First, defendants argue that Mr. Gregorio fails to state a

claim because the deed to the property in question “conclusively

shows that [Chesapeake] is the sole owner of the property.”

Defs.’ Mem. Supp., ECF No. 7-1 at 23. Although the relevant deed

does indicate that Chesapeake holds title to the 3831 14th

Street property, see Deed, Ex. 1-A, ECF No. 7-3,6 Mr. Gregorio’s

allegation is that Capital and Chesapeake entered into an

agreement whereby Chesapeake would transfer title to Capital

upon Capital’s repayment of the WIF loan. Compl., ECF No. 1-1 ¶¶

18-22. That defendants can point to a deed indicating that

Chesapeake holds title thus does not mean that Mr. Gregorio has

failed to state a claim that Chesapeake breached a contract to

convey the title that it holds.

     Second, defendants argue that Mr. Gregorio’s allegations

are insufficiently specific to state a claim, as they argue that

Mr. Gregorio’s allegations concerning the agreement to convey

title to Capital never specifically state that Chesapeake “would

transfer ownership of the property to Capital.” Id. at 22. This

argument fails because Mr. Gregorio alleges that defendants

“have breached their agreement with Capital by refusing to


6 Contrary to Mr. Gregorio’s assertion otherwise, see Pl.’s Opp.,
ECF No. 11 at 9-10, the Court can properly consider a deed——a
public record——without converting defendants’ motion to dismiss
for failure to state a claim into a motion for summary judgment.
See George v. Bank of Am. N.A., 821 F. Supp. 2d 299, 301 n.5
(D.D.C. 2011).
                                  24
relinquish the title to the property to Capital free and clear

of any encumbrances.” Compl., ECF No. 1-1 ¶ 21. To the extent

that there is any doubt that this allegation sufficiently

specifies that, pursuant to their agreement, Chesapeake would

transfer title to Capital, the Court construes the allegation

liberally in Mr. Gregorio’s favor to conclude that he has

alleged an agreement between Capital and Chesapeake whereby

Chesapeake, as part of its end of the bargain, was to transfer

title to Capital. See Kowal, 16 F.3d at 1276.

     And third, defendants argue that because the alleged

agreement concerns real property, Mr. Gregorio’s failure to

allege or produce a writing memorializing the agreement to

convey title runs afoul of the statute of frauds. Id. at 23-24

(citing D.C. Code § 28-3502). They argue that that written

agreement must be produced “at this time.” Id. at 23. Defendants

are correct that, subject to certain limited exceptions, the

statute of frauds “mandates that certain agreements, including

those concerning real estate, must be in writing to guard

against perjury and protect against unfounded and fraudulent

claims.” Railan v. Katyal, 766 A.2d 998, 1007 (D.C. 2001)

(internal quotation marks omitted). But defendants overlook that

“[i]n order for an agreement to violate the statute of frauds on

the face of the complaint, the plaintiff must indicate that the

agreement is not written.” Pub. Health Equip. & Supply Co. v.

                               25
Clarke Mosquito Control Prods., Inc., 410 F. App’x 738, 741 (5th

Cir. 2010). Mr. Gregorio’s complaint gives no indication that

the agreement is not written. Accordingly, it would be premature

to dismiss the breach of contract claim concerning the 3831 14th

Street property on statute of frauds grounds. Thus, defendants’

motion to dismiss this claim is DENIED.

     D.   Unjust Enrichment

     Mr. Gregorio also asserts claims of unjust enrichment. He

alleges that defendants have been unjustly enriched by having

Capital repay the WIF loan concerning the 3831 14th Street

property while failing to convey title to that property to

Capital upon complete repayment of the loan, and by having

Capital repay the loan concerning the adjacent 3829 14th Street

property. Compl., ECF No. 1-1 ¶¶ 27-31.

     Defendants’ arguments concerning the Court’s subject matter

jurisdiction as to these claims are the same as those that it

offers regarding the claim of breach of contact concerning the

3831 14th Street property. See Defs.’ Mem. Supp., ECF No. 7-1 at

11-20. The Court’s response is likewise the same: At this stage,

it is not apparent that resolution of the claims will involve

impermissible religious entanglement. See supra Part III.C.

Accordingly, at the present juncture, the Court can properly

exercise jurisdiction over the unjust enrichment claims.



                               26
     Under District of Columbia law, the elements of an unjust

enrichment claim are: “(1) the plaintiff conferred a benefit on

the defendant; (2) the defendant retains the benefit; and (3)

under the circumstances, the defendant’s retention of the

benefit is unjust.” Falconi-Sachs v. LPF Senate Square, LLC, 142
A.3d 550, 556 (D.C. 2016) (internal quotation marks omitted).

Defendants’ arguments as to why Mr. Gregorio has failed to state

a claim of unjust enrichment based on the allegations that

Capital repaid the loan related to the 3831 14th Street property

and Chesapeake retained title to that property are the same

arguments it offers as to why Mr. Gregorio has failed to state a

claim of breach of contract concerning that property. See Defs.’

Mem. Supp., ECF No. 7-1 at 22-24. Those arguments are just as

unavailing in the unjust enrichment context as they are in the

breach of contract context. Based on the allegations that

Chesapeake has retained title to a property even though

Chesapeake promised to convey title to Capital upon repayment of

the relevant loan, Mr. Gregorio has stated a claim of unjust

enrichment: Capital has conferred a benefit on Chesapeake that

Chesapeake has retained and, in light of the agreement to convey

title to Capital upon full repayment of the loan, it would be

unjust for Chesapeake to retain the title. Accordingly,




                               27
defendants’ motion to dismiss this unjust enrichment claim is

DENIED.7

     Mr. Gregorio has, however, failed to state a claim of

unjust enrichment regarding Capital’s repayment of the loan

related to the 3829 14th Street property. As defendants

correctly explain, see id. at 25-26, Mr. Gregorio has failed to

allege any facts that suggest that defendants’ retention of the

benefit deriving from Capital’s repayment of the loan concerning

the 3829 14th Street property is unjust. Mr. Gregorio alleges

that “Capital and Chesapeake entered into a special arrangement

whereby the property would be owned by Chesapeake, but Capital

would be responsible for payment of the [p]romissory [n]ote on

the property.” Compl., ECF No. 1-1 ¶ 17. While making these

payments might have entitled Capital and Mr. Gregorio to “use

and control over the property,” he does not allege that the

payments entitled them to anything beyond that use and control.




7 Although “there can be no claim for unjust enrichment when an
express contract exists between the parties,” Schiff v. Am.
Ass’n of Retired Persons, 697 A.2d 1193, 1194 (D.C. 1997),
“[c]ourts in this District have found that a plaintiff should be
permitted to plead both breach of contract and unjust
enrichment.” The Scowcroft Grp., Inc. v. Toreador Res. Corp.,
666 F. Supp. 2d 39, 44 (D.D.C. 2009). Accordingly, Mr. Gregorio
may go forward with both the breach of contract and unjust
enrichment claims concerning the 3831 14th Street property. This
conclusion is in the interest of justice, as concluding
otherwise could leave him “without any remedy should the fact-
finder determine at a later stage that there was no express
agreement between the parties.” See id.
                               28
See id. Given that Mr. Gregorio and Capital ceased making the

payments when they were deprived of use and control of the

property, id., there does not appear to be any injustice in

permitting Chesapeake to retain the benefit of the payments that

were made. That is, payments were made for as long as use and

control of the property was permitted, and payments ceased when

that use and control was forbidden. Because Mr. Gregorio has not

adequately pled the third element of his unjust enrichment claim

concerning the 3829 14th Street property, defendants’ motion to

dismiss that claim is GRANTED.

     E.   Wrongful Eviction

     Mr. Gregorio also asserts a claim of wrongful eviction. He

alleges that defendants wrongfully evicted him when they changed

the locks on the buildings on the 3829 and 3831 14th Street

properties such that he was unable to access those buildings.

Id. ¶¶ 32-36.

     Defendants’ arguments concerning subject matter

jurisdiction as to this claim are the same as those that it has

put forth regarding the other real property-related claims, and

the Court’s response to these arguments remains the same: At

this stage, it is not apparent that resolution of the claim will

involve impermissible religious entanglement. See supra Part

III.C. Accordingly, at this stage of the proceedings, the Court



                                 29
can properly exercise jurisdiction over the wrongful eviction

claim.

     In the District of Columbia, “[i]n order to establish

wrongful eviction, a tenant must prove that the landlord

performed some act of a permanent character with the intention

and effect of depriving the tenant of the enjoyment of the

demised premises or a part thereof.” Hinton v. Sealander

Brokerage Co., 917 A.2d 95, 101 (D.C. 2007) (internal quotation

marks omitted). Moreover, “a landlord is prohibited from using

self-help to evict a tenant and must proceed instead by using

the process provided by law.” Id. at 102. This prohibition of

self-help eviction applies even outside the context of a

residential tenancy. See Sarete, Inc. v. 1344 U Street Ltd.

P’ship, 871 A.2d 480, 489-90 (D.C. 2005). Defendants argue that

Mr. Gregorio has failed to state a claim of wrongful eviction

because he has not sufficiently established an ownership

interest or tenancy as to the properties in question. Defs.’

Mem. Supp., ECF No. 7-1 at 24-25. They emphasize that Mr.

Gregorio “does not allege the existence of a lease or any other

legal document that would give him a right to use or occupy the

property.” Id. at 25.

     Defendants’ argument here is unavailing. “[T]he D.C. Court

of Appeals has left open the possibility that a cause of action

for wrongful eviction may nonetheless be available to an

                               30
individual who has ‘something less than some sort of tenancy.’”

Mitchell v. Eastern Sav. Bank, FSB, 890 F. Supp. 2d 104, 108

(D.D.C. 2012) (quoting Sarete, 871 A.2d at 494). Thus

defendants’ argument that Mr. Gregorio’s wrongful eviction claim

must fail because, according to defendants, he was neither an

owner nor a tenant does not have much traction at the motion to

dismiss stage. Mr. Gregorio’s status vis-à-vis the properties in

question can be more concretely determined following discovery

and, accordingly, dismissal of the wrongful eviction claim at

this stage would be premature. See id. at 108-09.

     Additionally, even assuming a tenancy——and not just

“something less than some sort of tenancy”——is required to

sustain a District of Columbia wrongful eviction claim, Mr.

Gregorio has alleged facts that support the existence of a

tenancy. Whether he and Capital were tenants “depends upon the

circumstances surrounding the use and occupancy of the

property.” See Young v. District of Columbia, 752 A.2d 138, 143

(D.C. 2000). Those circumstances include the existence of “a

lease agreement, the payment of rent and other conditions of

occupancy between the parties.” See id. Moreover, “certain

tenancies may arise by oral agreement of the parties.” Id. at

142. Defendants point out that Mr. Gregorio has not alleged the

existence of a lease agreement, Defs.’ Mem. Supp., ECF No. 7-1

at 25, but, as concerns the 3829 14th Street property, Mr.

                               31
Gregorio alleges that “Capital and Chesapeake entered into a

special arrangement whereby the property would be owned by

Chesapeake, but Capital would be responsible for payment of the

[p]romissory [n]ote on the property.” Compl., ECF No. 1-1 ¶ 17.

Payment of that note entitled Capital to the “exclusive use and

control over the property on a day to day basis.” Id. The

arrangement Mr. Gregorio describes in his complaint sounds very

much like a landlord-tenant relationship. Defendants seem to

admit as much when they note that “[o]n the face of the

[c]omplaint, it seems that Plaintiff allegedly paid [Chesapeake]

in exchange for use of the property.” Defs.’ Mem. Supp., ECF No.

7-1 at 26. Because a wrongful eviction might be sustained based

on “something less than some sort of tenancy” and because it

appears that a tenancy may have existed here, defendants’ motion

to dismiss Mr. Gregorio’s wrongful eviction claim is DENIED.

     F.   Defamation

     Mr. Gregorio also asserts a claim of defamation. He argues

that defendants defamed him when they disseminated a letter to

law enforcement officers in the District of Columbia and

Maryland that stated that he “had made illegal and unauthorized

entry onto the properties.” Compl., ECF No. 1-1 ¶ 38; Pl.’s

Opp., ECF No. 11 at 7-8.

     Defendants argue that this Court lacks subject matter

jurisdiction over the defamation claim under the ecclesiastical

                               32
abstention doctrine because they plan on asserting the defense

of truth to the defamation claim and, according to defendants,

determining the truth regarding the ownership of the properties

in question will impermissibly implicate this Court in matters

of religious doctrine and policy. Defs.’ Mem. Supp., ECF No. 7-1

at 20. This argument is unpersuasive. For the reasons already

stated above, see supra Part III.C, the Court is not convinced

that resolving the real property-related claims will necessitate

inappropriate judicial meddling in religious matters.

Accordingly, at this juncture, the defamation claim is not

barred on religious entanglement grounds.

     “To state a cause of action for defamation, plaintiff must

allege and prove four elements: (1) that the defendant made a

false and defamatory statement concerning the plaintiff; (2)

that the defendant published the statement without privilege to

a third party; (3) that the defendant’s fault in publishing the

statement amounted to at least negligence; and (4) either that

the statement was actionable as a matter of law irrespective of

special harm or that its publication caused the plaintiff

special harm.” Oparaugo v. Watts, 884 A.2d 63, 76 (D.C. 2005)

(internal quotation marks omitted). Defendants argue that Mr.

Gregorio has failed to state a claim of defamation because their

statements, having been made to law enforcement authorities,

were protected by a qualified privilege. Defs.’ Mem. Supp., ECF

                               33
No. 7-1 at 29 (citing Carter v. Hahn, 821 A.2d 890, 894 (D.C.

2003)). Defendants argue that, given the applicable qualified

privilege, their statements can only give rise to a defamation

claim upon a showing of malice. Id. (citing Carter, 821 A.2d at

894). They assert that a showing of malice requires that they

knew the statements they made were false or that they acted with

reckless disregard as to the truth or falsity of the statements

that they made. Id. (citing Gertz v. Robert Welch, Inc., 418
U.S. 323, 327-28 (1974)). Because Mr. Gregorio has not alleged

facts “sufficient to support a finding of malice,” defendants

argue that Mr. Gregorio’s defamation claim must be dismissed.

Id. at 29-30.

     Defendants correctly explain that “a qualified privilege

exists when a statement about suspected wrongdoing is made in

good faith to law enforcement authorities.” See Columbia First

Bank v. Ferguson, 665 A.2d 650, 655 (D.C. 1995). They also

correctly explain that the qualified privilege is lost upon a

showing of malice. See id. at 656. But they misunderstand what

is meant by “malice.” The actual malice standard that they

describe——i.e., whether the statements were made with knowledge

that they were false or with reckless disregard of whether they

were false or not——“is not to be confused with the common law

concept of ‘malice.’” Montgomery v. Risen, No. 16-126, 2016 WL
3919809, at *28 (D.D.C. July 15, 2016). That common law concept

                               34
of malice——“a showing of ill will,” id. (internal quotation

marks omitted)——is what applies in the context of a District of

Columbia defamation claim. Columbia First Bank, 665 A.2d at 656

(describing “malice as it relates to qualified privilege in

defamation cases” as “ill will”). Thus, defendants’ arguments

concerning what Mr. Gregorio has alleged about what they knew

are largely inapposite. Instead, whether defendants acted with

malice turns on their motivations: If they disseminated the

statements with reckless disregard as to Mr. Gregorio’s feelings

such that it could be said that they acted with ill will, then

they acted with malice sufficient to overcome the applicable

qualified privilege. See id.

     Mr. Gregorio has made allegations sufficient to support a

finding of malice. At this stage, the Court must accept as true

all of Mr. Gregorio’s allegations. See Atherton, 567 F.3d at

681. Thus the Court accepts as true the allegation that

Chesapeake contracted with Capital to convey title to the 3831

14th Street property to Capital upon repayment of the WIF loan

but then refused to honor that contract. Compl., ECF No. 1-1 ¶¶

17-22. That allegation alone is sufficient to support the

conclusion that defendants acted with ill will——that is, common

law malice——when they disseminated a letter to law enforcement

authorities stating that Mr. Gregorio was illegally accessing

that property. Thus defendants’ argument that the defamation

                               35
claim must be dismissed on the basis of qualified privilege is

unavailing.

     Defendants’ other argument——that because they “have

established the truth of their allegedly defamatory statements,

[Mr. Gregorio] cannot prevail on his claim for defamation,”

Defs.’ Mem. Supp., ECF No. 7-1 at 30——is also unavailing. Based

on his allegations, Mr. Gregorio has stated a claim that

Chesapeake breached a contract to convey title to the 3831 14th

Street property to Capital, see supra Part III.C, so defendants

have not yet established that they disseminated a truthful

statement when they told law enforcement authorities that Mr.

Gregorio was illegally accessing that property. Defendants’

motion to dismiss Mr. Gregorio’s defamation claim is thus

DENIED.

     G.   Claims Against Mr. Hoover in His Individual Capacity

     Defendants argue that to the extent that Mr. Gregorio has

stated claims against Chesapeake, his claims against Mr. Hoover

in his individual capacity should still be dismissed. Defs.’

Mem. Supp., ECF No. 7-1 at 32-33. Under District of Columbia

law, corporate officers can be personally liable for wrongful

acts “‘which they commit, participate in, or inspire, even

though the acts are performed in the name of the corporation.’”

Perry ex rel. Perry v. Frederick Inv. Corp., 509 F. Supp. 2d 11,

18 (D.D.C. 2007) (quoting Lawlor v. District of Columbia, 758

                               36
A.2d 964, 974 (D.C. 2000)). That individual liability “must be

premised upon a corporate officer’s meaningful participation in

the wrongful acts . . . [which] can exist when there is an act

or omission by the officer which logically leads to the

inference that he had a share in the wrongful acts of the

corporation which constitute the offense.” McWilliams Ballard,

Inc. v. Broadway Mgmt. Co., 636 F. Supp. 2d 1, 9 (D.D.C. 2009)

(internal quotation marks omitted). Defendants argue that Mr.

Gregorio “has failed to allege that [Mr.] Hoover meaningfully

participated in the purported wrongful acts” other than age

discrimination.8 Defs.’ Mem. Supp., ECF No. 7-1 at 32. Instead,

Mr. Gregorio’s complaint alleges in generalized fashion that

“Hoover and Chesapeake” or “Defendants” committed the alleged

wrongful acts. Id. Accordingly, defendants assert, the breach of

contract, unjust enrichment, wrongful eviction, and defamation

claims must be dismissed as to Mr. Hoover in his individual

capacity. Id. at 32-33.

     Defendants are correct that Mr. Gregorio has made

allegations that generally refer to “Defendants” or “Hoover and

Chesapeake,” rather than making allegations that specify the


8 Because Mr. Gregorio has abandoned his age discrimination claim
and because, in any event, that claim is barred by the
ministerial exception, see supra Part III.A, the Court need not
address Mr. Hoover’s potential individual liability as to that
claim. That claim is dismissed as to both Chesapeake and Mr.
Hoover.
                               37
exact acts or omissions of Mr. Hoover. See, e.g., Compl., ECF

No. 1-1 ¶¶ 26(“The Defendants refusal to compensate Plaintiff

for his services since 2012 has resulted in a loss of wages . .

. .”), 38 (“Hoover and Chesapeake . . . circulated a letter

containing materially false and damaging information . . . .”).

But this somewhat generalized pleading style does not warrant

dismissal of the various claims as to Mr. Hoover in his

individual capacity. Mr. Gregorio need “not prove[ ] [Mr.

Hoover’s] involvement in the alleged violations” at the motion

to dismiss stage. See Cooper v. First Gov’t Mortg. & Inv’rs

Corp., 206 F. Supp. 2d 33, 36 (D.D.C. 2002). Rather, Mr.

Gregorio is “entitled to offer evidence at a later time to

support these claims.” See id. Accordingly, the motion to

dismiss the claims against Mr. Hoover in his individual capacity

is DENIED.

IV.   Conclusion

      For the reasons stated above, defendants’ motion to dismiss

is GRANTED IN PART and DENIED IN PART. Mr. Gregorio’s age

discrimination claim and the unjust enrichment claim concerning

the 3829 14th Street property are hereby dismissed. All

remaining claims shall proceed against both defendants. An

appropriate Order accompanies this Memorandum Opinion.

  SO ORDERED.

Signed:    Emmet G. Sullivan

                                38
United States District Judge
February 28, 2017




                     39